DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  DAVID ABRAHAM, MANAGEMENT R US, and NORTH LUCIE LLC,
                      Appellants,

                                     v.

    U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
         BENEFIT OF HARBOR VIEW 2005-16 TRUST FUND,
                          Appellee.

                              No. 4D16-2716

                              [July 20, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
08CA13545XXXXMB.

  James A. Bonfiglio of Law Offices of James A. Bonfiglio, P.A., Boynton
Beach, for appellants.

  Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Brandon G. Forgione of Akerman LLP,
West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.